Per Curiam.

The defendants are lawyers; so is the plaintiff. This action is brought to recover for legal services rendered by plaintiff to defendants.
It appears that defendants had a case in their office, known as the “Webster Loom Case.” It was a somewhat complicated matter, and plaintiff, prior to defendants’ retainer, rendered services therein to the attorney who preceded them, and he now contends that on or about March 9, 1891, he was engaged by defendants to render further legal services; that in pursuance of such engagement, services were rendered and disbursements made, for which the jury gave him a verdict for $734.04.
The question litigated upon the trial was: “ Were the services rendered to defendants individually or as attorneys for their clients? ”
If for the latter, then, of course, defendants were not liable.
That question of fact was, in our opinion, correctly submitted to the jury and decided against them.
There is certainly enough evidence to sustain that finding. The plaintiff clearly and distinctly testifies that before he consented to he retained, he said to Judge Cowen, one of the defendants, and speaking to defendants’ client, “ I have nothing to do with those people; they are your clients, not mine, and I am not going to draw on them. I am employed by you, and I look to your firm for the money, and Judge Cowen’s reply was, “ That is all right. I -will send you the money.”
And it is admitted that $200 was sent by defendants’ firm to plaintiff.
This testimony was contradicted by Judge Cowen, who stated that plaintiff agreed, upon the occasion just mentioned, to demand pay for his services only in the event that there was a successful *836result in “Webster matter.” If unsuccessful he was to receive nothing.
That the ending was not successful, and under the agreement, of course he was entitled to nothing.
The jury chose to believe plaintiff’s version of the question in dispute, as they had a right to do, and we will not interfere with their finding.
The entries made by defendants upon their check stubs, and in their private account-books, showing that the $200 advanced was a loan to plaintiff, and not on account of services about to be rendered, and not known or shown to plaintiff, was properly excluded. 74 State Repr. 165; 85 Hun, 359.
The judgment must be affirmed, with costs.
Present: Fitzsimons, Ch. J.; O’Dwyer and Scotchman, JJ.
Judgment affirmed, with costs.